Citation Nr: 0724015	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder 
encompassing depression, anxiety neurosis, and somatoform 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to December 
1994, with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

During service, the veteran reported being "depressed" 
during treatment in August 1991 and was assessed with 
situational stressors with a depressed mood in November 1991, 
at which time he also reported difficulty sleeping.  Also, a 
May 1992 Report of Medical History contains a notation of 
depression due to personal problems in 1992, not considered 
disabling.  At that time, the veteran also reported hospital 
treatment at the Portsmouth Naval Hospital but did not 
specify the date or nature of such hospital treatment.

Subsequent to service, the veteran has been treated for 
multiple psychiatric assessments, including depression, 
anxiety, and rule out bipolar disorder.  He has also 
described having very low energy and being variably 
forgetful, including at his January 2007 hearing, although he 
has not been diagnosed with any specific disorders relating 
to these complaints to date.

In a May 2003 letter, a private doctor ("J.F.") indicated 
that the veteran suffered from post-traumatic stress and 
chronic depression and had related "a great deal of his 
problems back to his military service."  In the preceding 
paragraph, the doctor also stated that the veteran "has had 
a great deal of difficulty since his military service."  

Given the veteran's in-service treatment and the May 2003 
letter, the Board finds that a VA examination addressing the 
nature and etiology of his claimed psychiatric disorder is 
"necessary" under 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006) in this case.  Such an examination would also be 
helpful to ascertain whether veteran has chronic disorders, 
either representing known clinical diagnoses or other, non-
medical indicators that are capable of independent 
verification, corresponding to his claimed fatigue and memory 
loss.  See 38 C.F.R. § 3.317(a)(4) (2006) (disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period will be considered "chronic").

This case also requires further evidentiary development in 
terms of treatment records.  First, in his hearing testimony 
and in the letter from "J.F.," it was noted that the 
veteran was admitted to Our Lady of the Lake Hospital in 
Baton Rouge for mental health treatment in March 2003, but 
records of such hospitalization are not included in the 
claims file.  The veteran also reported ongoing psychiatric 
treatment at the Baton Rouge VA Medical Center (VAMC), but 
the most recent treatment records from this facility 
contained in the claims file date from March 2003.  All 
records corresponding to this reported treatment will need to 
be obtained, pursuant to 38 C.F.R. § 3.159(c) (2006).

Moreover, during his hearing, the veteran reported being 
"admitted" to the Portsmouth Naval Hospital for five days 
of treatment during service.  Correspondingly, in his March 
2003 application, the veteran noted treatment for depression 
in December 1991.  (However, in a statement submitted during 
the hearing, an acquaintance noted that the admission was in 
February 1992, so the date is not entirely clear.)  The 
records currently contained in the claims file do not 
indicate such hospitalization, and the veteran noted during 
the hearing that "VA is still trying to figure out what 
happened to my in-patient records."  Accordingly, in view of 
VA's heightened duty to assist in obtaining service records, 
further steps should be taken on remand to ensure that such 
records, if available, are added to the claims file.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

Specifically, the veteran should complete 
a signed release form, with address 
information, for hospitalization at Our 
Lady of the Lake Hospital from March 2003 
and should provide as much information as 
possible (e.g., dates, names of doctors, 
etc.) relating to his hospitalization at 
Portsmouth Naval Hospital (apparently in 
December 1991 or February 1992).

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Efforts should be made, through the 
National Personnel Records Center and any 
other plausible sources, to obtain 
records corresponding to the veteran's 
reported hospitalization at Portsmouth 
Naval Hospital.  Any additional 
information received from the veteran 
should be incorporated into these 
efforts.  If the search for such records 
has negative results, documentation to 
that effect should be included in the 
claims file.

3.  After securing any further necessary 
release forms, with full address 
information, all records of post-service 
medical treatment which are not currently 
associated with the veteran's claims file 
should be requested.  This request for 
records should include treatment records 
from the Baton Rouge VAMC dated since 
March 2003 and, if a signed release form 
is received, March 2003 records from Our 
Lady of the Lake Hospital in Baton Rouge.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

4.  Then, the veteran should be afforded 
a VA psychiatric examination, with an 
appropriate mental health professional, 
to determine the nature and etiology of 
his claimed psychiatric, fatigue, and 
memory loss disorders.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for each psychiatric disorder 
shown upon examination.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any current psychiatric 
disorders, if present, are etiologically 
related to the veteran's period of active 
service. 

The examiner should further note whether 
the veteran currently has chronic 
disorders corresponding to his claimed 
fatigue and memory loss.  If one or both 
of these claimed disorders is not found 
to be chronic in nature, the examiner 
should so state.  If, however, chronic 
disorders are found, the examiner should 
clarify whether such disorders are 
attributable to a known clinical 
diagnosis or, alternatively, to other, 
non-medical indicators that are capable 
of independent verification.  For each 
disorder attributed to a known clinical 
diagnosis, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the veteran's claims of 
service connection for a psychiatric 
disorder, fatigue, and memory loss (all 
to include as due to an undiagnosed 
illness) should be readjudicated.  

If the determination of one or more 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




